     Case 3:18-cv-00551-MMD-CLB Document 132 Filed 01/04/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6     NORMAN SHAW, et al.,                           Case No. 3:18-CV-0551-MMD-CLB
 7                         Plaintiff,                  ORDER
 8           v.
 9     SCOTT DAVIS, et al.
10                  Defendants.
       ____________________________/
11
12           Due to a continuance, the parties presently have two case management
13    conferences set before this court on January 6, 2021 (ECF No. 107) and January 20,
14    2021 (ECF No. 90). Therefore, the case management conference set for January 6, 2021
15    is hereby VACATED.
16           Prior to the case management conference set for January 20, 2021 at 9:00 a.m.,
17    the parties are ordered to meet and confer to discuss and resolve the following issues:
18           1.     Regarding ECF Nos. 110 & 122, the parties shall submit a revised stipulated
19    scheduling order by January 18, 2021 which must include a new deadline for
20    amendments;
21           2.     The responses to discovery due on November 18, 2020 (ECF No. 123) that
22    were not received;
23           3.     The discovery items 16, 25-27 from plaintiff’s chart (ECF No. 123) that have
24    deficient responses; and
25           4.     The issues surrounding defendant Thomas and the outstanding discovery
26    requests, and the parties shall submit a stipulation for the substitution of the new Deputy
27    Director of Programs on or before January 18, 2021.
28
     Case 3:18-cv-00551-MMD-CLB Document 132 Filed 01/04/21 Page 2 of 2



 1           A joint supplemental case management report shall be filed on or before January
 2    18, 2021. NO other filings related to case management, meet and confer, or the hearing
 3    shall be filed.
 4           Defendants’ request for extension of time (ECF No. 118) is GRANTED. The
 5    discovery requests outlined in ECF No. 118 shall be due by January 8, 2021.
 6           IT IS SO ORDERED.
 7                   January 4, 2021
             DATED: _____________________
 8                                           ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
